DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeifer et al. (US 2004/0062006).
Regarding claim 13, Pfeifer et al. disclose an assembly, comprising: 
a first layer (686) a first layer that defines: a first layer first end; a first layer second end; and a first layer center region between the first layer first and second ends, wherein first layer connector orifices (692) are formed about the first layer center region; and
a second layer (360) disposed against the first layer (686), wherein the second layer defines: a second layer first end; a second layer second end; and a second layer center region between the second layer first and second ends, wherein second layer connector orifices (696) are formed about the second layer center region; and
a third layer (687) disposed against the first layer, wherein the third layer defines: a third layer first end; a third layer second end; and a third layer center region between
the third layer first and second ends, wherein third layer connector orifices (696) are formed about the third layer center region; and a cooling plate (102) – [0128] located at the first end of the first layer, or second layer, or third layer (fig. 5). 
Allowable Subject Matter
Claims 1-12, 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest an assembly, wherein the first layer forms first layer perforations of different sizes about the first layer center region so that perforations closer to the first layer first end are smaller than perforations spaced apart from the first layer first end (claim 1).
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a method of manufacturing an assembly, comprising: forming, about the first layer center region, first layer perforations of different sizes so that perforations closer to the first layer first end are smaller than perforations spaced apart from the first layer first end (clam 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060007720
US 6,822,850

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848